 
EIGHTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Agreement”) is entered into March 9, 2015 by and among
AIR INDUSTRIES MACHINING, CORP. (as successor by merger with Gales Industries
Acquisition Corp., Inc.) (“Air”), a corporation organized under the laws of the
State of New York, WELDING METALLURGY, INC. (as successor by merger with WMS
Merger Corp.) (“WM”), a corporation organized under the laws of the State of New
York, NASSAU TOOL WORKS, INC. (formerly known as NTW Operating Inc.) (“NTW”), a
corporation organized under the laws of the State of New York, WOODBINE
PRODUCTS, INC. (“WP”), a corporation organized under the laws of the State of
New York, MILLER STUART INC. (“MS”), a corporation organized under the laws of
the State of New York, EUR-PAC CORPORATION (“Eur-Pac”), a corporation organized
under the laws of the State of New York, ELECTRONIC CONNECTION CORPORATION
(“ECC”), a corporation organized under the laws of the State of Connecticut, AMK
WELDING, INC., (“AMK”) a corporation organized under the laws of the State of
Delaware, and THE STERLING ENGINEERING CORPORATION (“STERLING”  and collectively
with Air, WM, NTW, WP, MS, EUR-PAC, ECC and AMK, the “Borrower”), a corporation
organized under the laws of the State of Connecticut, AIR INDUSTRIES GROUP (as
successor by merger with Air Industries Group, Inc. f/k/a Gales Industries
Incorporated, a Delaware corporation)(“AIR GROUP”) a corporation organized under
the laws of the State of Nevada and AIR REALTY GROUP, LLC (“REALTY”, and
collectively with Air Group and  with the Borrower, the “Obligor”), a limited
liability company  organized under the laws of the State of Connecticut, and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various financial institutions named
therein or which hereafter become a party thereto, (together with PNC,
collectively, “Lenders”) and PNC as agent for Lenders (in such capacity,
“Agent”).
 
RECITALS
 
Whereas, Obligor and PNC entered into a certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated June 27, 2013 (which has been, is
being and may be further amended, replaced, restated, modified and/or extended,
the “Loan Agreement”); and
 
Whereas, Obligor and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Agreement.
 
Now, therefore, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)
ACKNOWLEDGMENT OF BALANCE. Obligor acknowledges that the most recent statement
of account sent to Obligor with respect to the Obligations is correct.

 
2)
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 

 
(a)
Sterling is hereby added as a borrowing entity under the Loan Agreement and the
Other Documents and is added to the definition of “Borrower” in the Loan
Agreement and the Other Documents.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)
The following definitions in Section 1.2 of the Loan Agreement are hereby
deleted, and are replaced to read as follows:

 
“Collateral” shall mean and include all right, title and interest of each
Obligor in all of the following property and assets of such Obligor, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:


(a)           all Receivables and all supporting obligations relating thereto;
 
(b)           all equipment and fixtures, excluding the equipment of Sterling;
 
(c)           all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;
 
(d)           all Inventory;
 
(e)           all Subsidiary Stock, securities, investment property, and
financial assets;
 
(f)           all contract rights, rights of payment which have been earned
under a contract rights, chattel paper (including electronic chattel paper and
tangible chattel paper), commercial tort claims (whether now existing or
hereafter arising); documents (including all warehouse receipts and bills of
lading), deposit accounts, goods, instruments (including promissory notes),
letters of credit (whether or not the respective letter of credit is evidenced
by a writing) and letter-of-credit rights, cash, certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), security
agreements, eminent domain proceeds, condemnation proceeds, tort claim proceeds
and all supporting obligations;
 
(g)           all ledger sheets, ledger cards, files, correspondence, records,
books of account, business papers, computers, computer software (owned by any
Obligor or in which it has an interest), computer programs, tapes, disks and
documents, including all of such property relating to the property described in
clauses (a) through (f) of this definition; and
 
(h)           all proceeds and products of the property described in clauses (a)
through (g) of this definition, in whatever form.  It is the intention of the
parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Obligor for any reason whatsoever, but the provisions
of this Agreement and/or of the Other Documents, together with all financing
statements and other public filings relating to Liens filed or recorded by Agent
against Obligors, would be sufficient to create a perfected Lien in any property
or assets that such Obligor may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the Uniform Commercial
Code) in which a security interest is created or arises solely pursuant to
Section 9-315 of the Uniform Commercial Code).
 
“Guarantor” shall mean Air Group and Realty and any other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Obligations and “Guarantors” means collectively all such Persons.
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Maximum Loan Amount” shall mean $35,112,464.56 less repayments of the Term
Loan.
 
“Original Owners” shall mean (i) with regard to Air, Air Group, (ii) with regard
to WM, Air, (iii) with regard to NTW, Air Group, (iv) with regard to MS, WM, (v)
with regard to WP, WM, (vi) with regard to Eur-Pac, Air Group, (vii) with regard
to ECC, Eur-Pac, (vii) with regard to AMK, Air Group, and (viii) with regard to
Sterling, Air Group.
 
“Term Loan” shall mean collectively, Term Loan A, Term Loan B, Term Loan C and
Term Loan D.
 
“Term Loan Rate” shall mean, collectively, and as applicable, the Term Loan A
Rate with respect to the Term Loan A, the Term Loan B Rate with respect to the
Term Loan B the Term Loan C Rate with respect to the Term Loan C and the Term
Loan D Rate with respect to the Term Loan D.
 
 
(c)
The following definitions are hereby added to Section 1.2 of the Loan Agreement
to read as follows:

 
“Eighth Amendment Closing Date” shall mean March 9, 2015.
 
“Realty” shall mean Air Realty Group, LLC, a limited liability company organized
under the laws of the State of Connecticut.
 
“Sterling” shall mean The Sterling Engineering Corporation, a corporation
organized under the laws of the State of Connecticut.
 
“Term Loan D” shall mean the advances made pursuant to Section 2.3(C) hereof.
 
“Term Loan D Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus two and one quarter percent (2.25) with respect to
Domestic Rate Loans; and (b) the sum of the LIBOR Rate plus three and one half
percent (3.50%) with respect to LIBOR Rate Loans.
 
 
(d)
A new Subsection 2.3(C) is hereby added to the Loan Agreement to read as
follows:

 
2.3(C)  Term Loan.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Borrower in the sum
equal to such Lender’s Commitment Percentage of $3,500,000.00.  The Term Loan
shall be advanced on the Eighth Amendment Closing Date and shall be, with
respect to principal, payable as follows, subject to acceleration upon the
occurrence of an Event of Default under this Agreement or termination of this
Agreement: twenty (20)  consecutive monthly principal installments, the first
nineteen (19) of which shall be in the amount of $62,847.22 commencing on the
first Business Day of April, 2015, and continuing on the first Business Day of
each month thereafter, with a twentieth (20th)   and final payment of any unpaid
balance of principal and interest payable on the last business Day of November,
2016, subject to mandatory prepayment and acceleration upon the occurrence of an
Event of Default hereunder or earlier termination of the Loan Agreement pursuant
to the terms hereof.  Notwithstanding anything to the contrary herein, in the
Term Note and/or in any Other Document, all outstanding principal and interest
hereunder is due and payable on the Termination Date.  The Term Loan shall be
evidenced by one or more secured promissory notes (collectively, the “Term
Note”) in substantially the form attached hereto as Exhibit 2.3(C).
 
 
3

--------------------------------------------------------------------------------

 
 
3)
GUARANTOR’S RATIFICATION.  Air Industries Group, a corporation organized under
the laws of the State of Nevada (as successor by merger with Air Industries
Group, Inc. f/k/a Gales Industries Incorporated, a Delaware corporation) hereby
reaffirms its continuing obligations under the terms of that certain Guaranty
and Suretyship Agreement dated August 24, 2007 executed by Air Industries Group,
Inc. f/k/a Gales Industries Incorporated, a Delaware corporation, (the
“Guaranty”), and acknowledges that (i) it has read this Agreement, (ii) the
Obligations under the Loan Agreement are secured by the Guaranty, and (iii) it
makes such reaffirmation with full knowledge of the terms thereof.

 
4)
SCHEDULES.  All revised schedules to the Loan Agreement attached hereto as
Exhibit A replace the applicable existing schedules that are incorporated into
the Loan Agreement and Other Documents by reference.

 
5)
ACKNOWLEDGMENTS.  Borrower acknowledges and represents that:

 
(A)                 the Loan Agreement and Other Documents, as amended hereby,
are in full force and effect without any defense, claim, counterclaim, right or
claim of set-off;
 
(B)      to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;
 
(C)      all representations and warranties of the Borrower contained herein, in
the Loan Agreement and in the Other Documents are true and correct in all
material respects as of this date, except for any representation or warranty
that specifically refers to an earlier date;
 
(D)                 Borrower has taken all necessary action to authorize the
execution and delivery of this Agreement; and
 
(E)      this Agreement is a modification of an existing obligation and is not a
novation.
 
6)
PRECONDITIONS.  As preconditions to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 
(A)                 provide the Agent with this Agreement, the Term Note, the
Joinder Agreement, and the Power of Attorney  each properly executed;
 
(B)      Provide the Agent with Mortgage documentation relative to the property
located at 283 Sullivan Avenue, South Windsor, Connecticut.
 
(C)      provide the Agent with Mortgage documentation relative to the property
located at 236 New Hartford Avenue, Barkhamsted, CT
 
(D)                 provide the Agent with secretary’s certificates and
resolutions from the Borrower and Guarantor, in form and substance acceptable to
the Agent;
 
(E)      provide the Agent with a Borrowing Base Certificate evidencing that
Borrower has at least $1,500,000 of Undrawn Availability;
 
(F)      provide the Agent with all information and documentation required by
the Agent;
 
(G)                 pay to the Agent an Amendment Fee in the amount of
$40,000.00;
 
(H)                 pay all legal fees incurred by the Agent in entering into
this Agreement to Wilentz, Goldman & Spitzer; and
 
 
4

--------------------------------------------------------------------------------

 
 
(I)      pay all other fees and costs incurred by the Lenders in entering into
this Agreement.
 
7)
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without reference to that state’s
conflicts of law principles.  This Agreement, the Loan Agreement and the Other
Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof.  No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto.  The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents.  This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control.  This Agreement may
be executed in any number of counterparts and by the different parties on
separate counterparts.  Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.

 
8)
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.

 


IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year above written.
 
ATTEST:
AIR INDUSTRIES MACHINING, CORP.
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
   
(SIGNATURES CONTINUED ON NEXT PAGE)

 
 
5

--------------------------------------------------------------------------------

 
 

   
ATTEST:
WELDING METALLURGY, INC.  (as
 
successor by merger with WMS Merger Corp.)
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
NASSAU TOOL WORKS, INC.
 
(formerly known as NTW Operating Inc.)
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
AIR INDUSTRIES GROUP
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
MILLER STUART INC.
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
WOODBINE PRODUCTS, INC.
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
(SIGNATURES CONTINUED ON NEXT PAGE)

 
 
6

--------------------------------------------------------------------------------

 
 

   
ATTEST:
EUR-PAC CORPORATION
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
ELECTRONIC CONNECTION CORPORATION
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
AMK WELDING, INC.
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
THE STERLING ENGINEERING CORPORATION
   
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
   
ATTEST:
AIR REALTY GROUP, LLC
       
By: /s/ Kristie Petersen
By   /s/ Daniel R. Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
(SIGNATURES CONTINUED ON NEXT PAGE)

 
 
7

--------------------------------------------------------------------------------

 
 

         
PNC BANK, NATIONAL ASSOCIATION
 
Lender and as Agent
         
By: /s/ Patrick McConnell
 
      Name:  PATRICK McCONNELL
 
      Title:   Senior Vice President


 
 
8

--------------------------------------------------------------------------------